DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 20210109205 A1) in view of Kanou et al. (US 20190347878 A1).
Regarding Claim 1, Liao teaches a method of controlling a vehicle having a lidar device (Liao, [0025] “a LiDAR sensor mounted on a vehicle”), the method comprising: recording, by a controller onboard the vehicle (Liao, [0099] “LiDAR images acquired while the vehicle is traveling along the road”), lidar data from the lidar device while the vehicle is travelling on a straight road (Liao, [0099]  “a LiDAR sensor mounted on a vehicle can use road features as the vehicle travels in a relatively straight section of a road...LiDAR images acquired while the vehicle is traveling along the road”); detecting, by the controller, straight lane marks on the straight road (Liao, [0099] “The vehicle…is traveling on a straight section of a road…The painted lane markings…can be used for dynamically calibrating the position and orientation of the LiDAR sensor”); computing, by the controller, lidar boresight parameters based on the straight lane marks (Liao, [0039] “the LiDAR sensor…can be mounted on the vehicle…such that the X-axis of the LiDAR coordinate system (e.g., along the optical axis of the LiDAR sensor… is nominally aligned with the x-axis of the vehicle coordinate system (e.g., along the longitudinal axis of the vehicle),  [0099] “a method of dynamic calibration of a LiDAR sensor mounted on a vehicle can use road features as the vehicle travels in a relatively straight section of a road…The painted lane markings…can be used for dynamically calibrating the position and orientation of the LiDAR sensor…relative to the vehicle…the distance between a pair of lane marking…is usually a standard distance”; Examiner interprets “optical axis” as reading on boresight parameters); calibrating, by the controller, the lidar device based on the lidar boresight parameters (Liao, [0039] “the LiDAR sensor…can be mounted on the vehicle…such that the X-axis of the LiDAR coordinate system (e.g., along the optical axis of the LiDAR sensor… is nominally aligned with the x-axis of the vehicle coordinate system (e.g., along the longitudinal axis of the vehicle); the Y-axis of the LiDAR coordinate system is nominally aligned with the y-axis of the vehicle coordinate system; and the Z-axis of the LiDAR coordinate system is nominally aligned with the z-axis of the vehicle coordinate system. Thus, the roll angle, the pitch angle, and the yaw angle in the vehicle coordinate system are all approximately zero. A calibration may be required to compensate for any residual deviations from the nominal alignment to a sufficient accuracy”); and controlling, by the controller, the vehicle based on data from the calibrated lidar device (Liao, [0043] “The vehicle…is positioned and oriented relative to the mirror…so that an optical axis…of the LiDAR sensor is nominally parallel to the optical axis…of the mirror”, [0066] “The method…includes…positioning the vehicle at a distance from the target”). 

Liao does not teach determining, by the controller, that the vehicle is travelling straight on the straight road.  However, Kanou teaches this limitation (Kanou, [0044] “recognized by the external environment recognition device…while the vehicle…is moving straight on a straight road”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liao to include determining, by the controller, that the vehicle is travelling straight on the straight road as taught by Kanou in order for the correction processing unit to calibrate the lidar based on “the reference information…information indicating the reference direction…information on an amount of misalignment relative to the direction of the optical axis direction (Kanou, [0044]).

Regarding Claim 3, Liao teaches the method of claim 1, wherein the determining that the vehicle is travelling on a straight line is based on global positioning data (Liao, [0106] “data from the…global navigation satellite systems (e.g., GPS) data…can be used to make sure the vehicle is not turning”).

Regarding Claim 4, Liao teaches the method of claim 1, wherein the detecting straight lane marks is based on extracting ground points and lane mark points from the lidar data (Liao, [0099] “a method of dynamic calibration of a LiDAR sensor mounted on a vehicle can use road features as the vehicle travels in a relatively straight section of a road…The painted lane markings…can be used for dynamically calibrating the position and orientation of the LiDAR sensor…relative to the vehicle…based on LiDAR images acquired while the vehicle is traveling along the road”).  

Regarding Claim 5, Lia teaches the method of claim 1, wherein the computing the lidar boresight parameters is based on principal component analysis (Liao, [0055] “During re-calibration, the computing unit can compare the three-dimensional image acquired by the LiDAR sensor…to the reference image, and perform a multi-variable minimization (e.g., using a gradient descent or other algorithms) to determine a transformation matrix so that the acquired three-dimensional image most closely matches the reference image”; Examiner interprets “multi-variable minimization” as reading on principal component analysis).  

Regarding Claim 6, Liao teaches the method of claim 5, wherein the computing the lidar boresight parameters comprises: rebalancing, by the controller, lidar point distributions (Liao, [0039] “the X-axis of the LiDAR coordinate system…e.g., along the optical axis of the LiDAR sensor…is nominally aligned with the x-axis of the vehicle coordinate system (e.g., along the longitudinal axis of the vehicle); the Y-axis of the LiDAR coordinate system is nominally aligned with the y-axis of the vehicle coordinate system; and the Z-axis of the LiDAR coordinate system is nominally aligned with the z-axis of the vehicle coordinate system…calibration may be required to compensate for any residual deviations from the nominal alignment to a sufficient accuracy”, [0030] “the three-dimensional image may be represented as a point cloud, i.e., a set of X, Y, and Z coordinates of the points on the surface of the object”); computing, by the controller second and third principal component parameters for the left and right marks (Liao, [0100] “ the lane marking…on the driver side than to the lane marking…on the passenger side. Thus, by analyzing the LiDAR images of the lane markings…with respect to the vehicle path…the amount of mis-alignment (e.g., the yaw error) of the LiDAR sensor…with respect to the vehicle…can be estimated”, Examiner interprets “the lane marking…on the driver side” and “the lane marking…on the passenger side” as reading on left and right marks); and calibrating, by the controller, the boresight parameters (Liao, [0039] “the LiDAR sensor…can be mounted on the vehicle…such that the X-axis of the LiDAR coordinate system (e.g., along the optical axis of the LiDAR sensor… is nominally aligned with the x-axis of the vehicle coordinate system (e.g., along the longitudinal axis of the vehicle),  [0099] “a method of dynamic calibration of a LiDAR sensor mounted on a vehicle can use road features as the vehicle travels in a relatively straight section of a road…The painted lane markings…can be used for dynamically calibrating the position and orientation of the LiDAR sensor…relative to the vehicle…the distance between a pair of lane marking…is usually a standard distance”; Examiner interprets “optical axis” as reading on boresight parameters.  

Regarding Claim 7, Liao teaches the method of claim 1, further comprising: determining, by the controller, that reference lane marks exist with earth coordinates (Liao, [0106] “global navigation satellite systems (e.g., GPS) data…Map data can be used to select good road sections for calibration, where the road is straight, level, and the lane markings are fresh and properly spaced”; Examiner interprets map data as reading on ground coordinates); and updating, by the controller, the lidar boresight parameters based on the reference lane marks (Liao, [0039] “the LiDAR sensor…can be mounted on the vehicle…such that the X-axis of the LiDAR coordinate system (e.g., along the optical axis of the LiDAR sensor… is nominally aligned with the x-axis of the vehicle coordinate system (e.g., along the longitudinal axis of the vehicle),  [0099] “a method of dynamic calibration of a LiDAR sensor mounted on a vehicle can use road features as the vehicle travels in a relatively straight section of a road…The painted lane markings…can be used for dynamically calibrating the position and orientation of the LiDAR sensor…relative to the vehicle…the distance between a pair of lane marking…is usually a standard distance”; Examiner interprets “optical axis” as reading on boresight parameters).  

Regarding Claim 8, Liao teaches the method of claim 7, further comprising: computing, by the controller, the lidar boresight parameters based on different vehicle locations (Liao, [0055] “measuring location of features on the vehicle…relative to the mirror…to determine the pitch, roll, and yaw of the vehicle”, [0060] “The transform parameters can represent the difference between the current LiDAR position and the ideal (or factory calibrated) LiDAR position relative to the vehicle”, [0063] “ four distance sensors 590 can be positioned in appropriate locations around the vehicle”).

Regarding Claim 9, Liao teaches the method of claim 1, wherein the computing the lidar boresight parameters comprises performing integration with multiple lidar boresight parameters (Liao, [0055] “During re-calibration, the computing unit can compare the three-dimensional image acquired by the LiDAR sensor…to the reference image, and perform a multi-variable minimization (e.g., using a gradient descent or other algorithms) to determine a transformation matrix so that the acquired three-dimensional image most closely matches the reference image”; Examiner interprets “multi-variable minimization” as reading on principal component analysis).  
Regarding Claim 10, Liao teaches the method of claim 1, further comprising: determining, by the controller, that the vehicle is travelling on a flat road (Liao, [0114] “as the vehicle is traveling on the road for an interval of distance. The road can be substantially straight and level over the interval of distance”; Examiner interprets “level’ as reading on flat); and wherein the detecting the straight lane marks is based on the vehicle travelling on the flat road (Liao, [0106] “Map data can be used to select good road sections for calibration, where the road is straight, level, and the lane markings are fresh and properly spaced”).

Regarding Claim 11, Liao teaches a vehicle system of a vehicle, comprising: a lidar device (Liao, [0025] “a LiDAR sensor mounted on a vehicle”); and a controller configured to, by a processor (Liao, [0053] “a computing unit of the vehicle”), record lidar data from the lidar device while the vehicle is travelling on a straight road (Liao, [0099]  “a LiDAR sensor mounted on a vehicle can use road features as the vehicle travels in a relatively straight section of a road...LiDAR images acquired while the vehicle is traveling along the road”), detect straight lane marks on the straight road (Liao, [0099] “The vehicle…is traveling on a straight section of a road…The painted lane markings…can be used for dynamically calibrating the position and orientation of the LiDAR sensor”), compute lidar boresight parameters based on the straight lane marks (Liao, [0039] “the LiDAR sensor…can be mounted on the vehicle…such that the X-axis of the LiDAR coordinate system (e.g., along the optical axis of the LiDAR sensor… is nominally aligned with the x-axis of the vehicle coordinate system (e.g., along the longitudinal axis of the vehicle),  [0099] “a method of dynamic calibration of a LiDAR sensor mounted on a vehicle can use road features as the vehicle travels in a relatively straight section of a road…The painted lane markings…can be used for dynamically calibrating the position and orientation of the LiDAR sensor…relative to the vehicle…the distance between a pair of lane markings 1240 is usually a standard distance”; Examiner interprets “optical axis” as reading on boresight parameters), calibrate the lidar device based on the lidar boresight parameters (Liao, [0039] “the LiDAR sensor…can be mounted on the vehicle…such that the X-axis of the LiDAR coordinate system (e.g., along the optical axis of the LiDAR sensor… is nominally aligned with the x-axis of the vehicle coordinate system (e.g., along the longitudinal axis of the vehicle); the Y-axis of the LiDAR coordinate system is nominally aligned with the y-axis of the vehicle coordinate system; and the Z-axis of the LiDAR coordinate system is nominally aligned with the z-axis of the vehicle coordinate system. Thus, the roll angle, the pitch angle, and the yaw angle in the vehicle coordinate system are all approximately zero. A calibration may be required to compensate for any residual deviations from the nominal alignment to a sufficient accuracy”), and control the vehicle based on data from the calibrated lidar device (Liao, [0043] “The vehicle…is positioned and oriented relative to the mirror…so that an optical axis…of the LiDAR sensor is nominally parallel to the optical axis…of the mirror”, [0066] “The method…includes…positioning the vehicle at a distance from the target”). 

Liao does not teach determine that the vehicle is travelling straight on the straight road.  However, Kanou teaches this limitation (Kanou, [0044] “recognized by the external environment recognition device…while the vehicle…is moving straight on a straight road”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liao to include determine that the vehicle is travelling straight on the straight road as taught by Kanou in order for the correction processing unit to calibrate the lidar based on “the reference information…information indicating the reference direction…information on an amount of misalignment relative to the direction of the optical axis direction (Kanou, [0044]).

Regarding Claim 13, Liao teaches the vehicle system of claim 11, wherein the controller is configured to determine that the vehicle is travelling on the straight line based on global positioning data (Liao, [0106] “data from the…global navigation satellite systems (e.g., GPS) data…can be used to make sure the vehicle is not turning”).
  
Regarding Claim 14, Liao teaches the vehicle system of claim 11, wherein the controller is configured to detect straight lane marks based on extracting ground points and lane mark points from the lidar data (Liao, [0099] “a method of dynamic calibration of a LiDAR sensor mounted on a vehicle can use road features as the vehicle travels in a relatively straight section of a road…The painted lane markings…can be used for dynamically calibrating the position and orientation of the LiDAR sensor…relative to the vehicle…based on LiDAR images acquired while the vehicle is traveling along the road”).  

Regarding Claim 15, Liao teaches the vehicle system of claim 11, wherein the controller is configured to compute the lidar boresight parameters based on principal component analysis (Liao, [0055] “During re-calibration, the computing unit can compare the three-dimensional image acquired by the LiDAR sensor…to the reference image, and perform a multi-variable minimization (e.g., using a gradient descent or other algorithms) to determine a transformation matrix so that the acquired three-dimensional image most closely matches the reference image”; Examiner interprets “multi-variable minimization” as reading on principal component analysis).  

Regarding Claim 16, Liao teaches the vehicle system of claim 15, wherein the controller is configured to compute the lidar boresight parameters by: rebalancing, by the controller, lidar point distributions (Liao, [0039] “the X-axis of the LiDAR coordinate system…e.g., along the optical axis of the LiDAR sensor…is nominally aligned with the x-axis of the vehicle coordinate system (e.g., along the longitudinal axis of the vehicle); the Y-axis of the LiDAR coordinate system is nominally aligned with the y-axis of the vehicle coordinate system; and the Z-axis of the LiDAR coordinate system is nominally aligned with the z-axis of the vehicle coordinate system…calibration may be required to compensate for any residual deviations from the nominal alignment to a sufficient accuracy”, [0030] “the three-dimensional image may be represented as a point cloud, i.e., a set of X, Y, and Z coordinates of the points on the surface of the object”); computing, by the controller second and third principal component parameters for the left and right marks  (Liao, [0100] “ the lane marking…on the driver side than to the lane marking…on the passenger side. Thus, by analyzing the LiDAR images of the lane markings…with respect to the vehicle path…the amount of mis-alignment (e.g., the yaw error) of the LiDAR sensor…with respect to the vehicle…can be estimated”, Examiner interprets “the lane marking…on the driver side” and “the lane marking…on the passenger side” as reading on left and right marks); and calibrating, by the controller, the boresight parameters (Liao, [0039] “the LiDAR sensor…can be mounted on the vehicle…such that the X-axis of the LiDAR coordinate system (e.g., along the optical axis of the LiDAR sensor… is nominally aligned with the x-axis of the vehicle coordinate system (e.g., along the longitudinal axis of the vehicle),  [0099] “a method of dynamic calibration of a LiDAR sensor mounted on a vehicle can use road features as the vehicle travels in a relatively straight section of a road…The painted lane markings…can be used for dynamically calibrating the position and orientation of the LiDAR sensor…relative to the vehicle…the distance between a pair of lane marking…is usually a standard distance”; Examiner interprets “optical axis” as reading on boresight parameters.  

Regarding Claim 17, Liao teaches the vehicle system of claim 11, wherein the controller is further configured to: determine that reference lane marks exist with earth coordinates (Liao, [0106] “global navigation satellite systems (e.g., GPS) data…Map data can be used to select good road sections for calibration, where the road is straight, level, and the lane markings are fresh and properly spaced”; Examiner interprets map data as reading on ground coordinates); and update the lidar boresight parameters based on the reference lane marks (Liao, [0039] “the LiDAR sensor…can be mounted on the vehicle…such that the X-axis of the LiDAR coordinate system (e.g., along the optical axis of the LiDAR sensor… is nominally aligned with the x-axis of the vehicle coordinate system (e.g., along the longitudinal axis of the vehicle),  [0099] “a method of dynamic calibration of a LiDAR sensor mounted on a vehicle can use road features as the vehicle travels in a relatively straight section of a road…The painted lane markings…can be used for dynamically calibrating the position and orientation of the LiDAR sensor…relative to the vehicle…the distance between a pair of lane marking…is usually a standard distance”; Examiner interprets “optical axis” as reading on boresight parameters).  

Regarding Claim 18, Liao teaches the vehicle system of claim 17, wherein the controller is further configured to: compute the lidar boresight parameters based on different vehicle locations (Liao, [0055] “measuring location of features on the vehicle…relative to the mirror…to determine the pitch, roll, and yaw of the vehicle”, [0060] “The transform parameters can represent the difference between the current LiDAR position and the ideal (or factory calibrated) LiDAR position relative to the vehicle”, [0063] “ four distance sensors 590 can be positioned in appropriate locations around the vehicle”).

Regarding Claim 19, Liao teaches the vehicle system of claim 11, wherein the controller is further configured to compute the lidar boresight parameters by performing integration with multiple lidar boresight parameters (Liao, [0055] “During re-calibration, the computing unit can compare the three-dimensional image acquired by the LiDAR sensor…to the reference image, and perform a multi-variable minimization (e.g., using a gradient descent or other algorithms) to determine a transformation matrix so that the acquired three-dimensional image most closely matches the reference image”; Examiner interprets “multi-variable minimization” as reading on principal component analysis).  

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 20210109205 A1) in view of Kanou et al. (US 20190347878 A1) in further view of Hayee et al. (US 20190186948 A1).
Regarding Claim 2, Liao teaches the method of claim 1.  Liao does not teach wherein the determining that the vehicle is travelling on the straight line is based on lateral drift of the vehicle.  However, Hayee teaches this limitation (Hayee, [0033] “the relative trajectory acquired by an ordinary GPS receiver turns out to be accurate enough to determine lateral drift”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liao to include determining that the vehicle is travelling on the straight line is based on lateral drift of the vehicle as taught by Hayee in order to determine “reference direction of travel does not change much for relatively longer distance on a straight road” (Hayee, [0061]).

Regarding Claim 12, Liao teaches the vehicle system of claim 11.  Liao does not teach wherein the controller is configured to determine that the vehicle is travelling on the straight line based on lateral drift of the vehicle.  However, Hayee teaches this limitation (Hayee, [0033] “the relative trajectory acquired by an ordinary GPS receiver turns out to be accurate enough to determine lateral drift”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liao to include determine that the vehicle is travelling on the straight line is based on lateral drift of the vehicle as taught by Hayee in order to determine “reference direction of travel does not change much for relatively longer distance on a straight road” (Hayee, [0061]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 20210109205 A1) in view of Kanou et al. (US 20190347878 A1) in view of Hassel et al. (US 20210188284 A1) 
Regarding Claim 20, Liao teaches a method of controlling a vehicle having a lidar device and an inertial measurement unit (IMU) (Liao, [0025] “a LiDAR sensor mounted on a vehicle , [0106] “ information can be used to augment the quality and reliability of the calibration data. For example, data from the vehicle steering sensor, global navigation satellite systems (e.g., GPS) data, and inertial measurement unit (IMU) data”), the method comprising: detecting, by the controller, objects in the lidar data (Liao, [0034] “the LiDAR sensor…is used for obstacle detection for autonomous vehicles”); determining, by the controller, useful data associated with the detected objects from the lidar data; computing (Liao, [0034] “the position and orientation of the LiDAR sensor with respect to the vehicle may need to be accurately known in order to accurately determine the location of an obstacle relative to the vehicle”), by the controller, parameters based on the useful data (Liao, [0038] “The raw data of a point cloud acquired by the LiDAR sensor…can be in the LiDAR coordinate system. To determine the location of an obstacle relative to the vehicle…the point cloud data can be transformed into the vehicle coordinate system“); calibrating, by the controller, the lidar device based on the parameters (Liao, [0038] “The transformation from the LiDAR coordinate system into the vehicle coordinate system may be referred herein as calibration of the LiDAR sensor…with respect to the vehicle”); and controlling, by the controller, the vehicle based on data from the calibrated lidar device (Liao, [0043] “The vehicle…is positioned and oriented relative to the mirror…so that an optical axis…of the LiDAR sensor is nominally parallel to the optical axis…of the mirror”, [0066] “The method…includes…positioning the vehicle at a distance from the target”).  

Liao does not teach determining, by a controller, that the vehicle is performing a cornering maneuver based on recorded lidar data and IMU data.  However, Hassel teaches this limitation (Hassel, [0071] ”processing circuitry…processing circuitry…may determine whether or not a vehicle is cornering or driving straight based on a yaw rate derived from IMU sensor data…may determine…based on a combination of…yaw rate…LiDAR data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liao to include determining, by a controller, that the vehicle is performing a cornering maneuver based on recorded lidar data and IMU data as taught by Hassel  in order to “maintain stability of the vehicle” (Hassel, [0035]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 20200200566 A1) discloses determining, by the controller, that the vehicle is travelling on a flat road (Kim, [0063] “the vehicle driving control apparatus…may determine the driving route to include a straight flat road”).
Caccin et al. (US 20210304491 A1) discloses (Caccin, [0033] “Calibration of these sensors can assist by filtering out LiDAR points, for example, by removing points that are located on the sensor platforms themselves as these points are not relevant to the ground map”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662                 

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662